Citation Nr: 0811422	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  He received decorations evidencing combat 
such as the Bronze Service Star with V Device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
denied service connection for a right knee disability.  In 
January 2008, the veteran testified at a Travel Board hearing 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran contends that he has a current right knee 
disability that is related to service.  He reports that he 
suffered an injury to his right knee due to a helicopter 
crash in January 1967.  The veteran has submitted photographs 
of the helicopter crash and lay statements in support of his 
claim, including a statement signed by a fellow soldier 
supporting his reported history as to that incident.  As 
noted above, the veteran had combat service and his 
allegations as to a right knee injury are considered 
credible.  See 38 U.S.C.A. § 1154(b) (West 2002).  

His service medical records indicate that on a medical 
history form at the time of the July 1965 induction 
examination, the veteran checked that he had swollen or 
painful joints.  He also checked that he did not have a trick 
or locked knee.  The reviewing examiner's notation was 
somewhat illegible and indicated that if the veteran's knee 
would become sore he could not bend it.  The July 1965 
objective induction examination report noted that the veteran 
had arthralgia of the knee with no treatment and negative 
findings.  It was noted that such disorder was not considered 
disqualifying.  At the time of the September 1967 separation 
examination, the veteran checked that he did not have trick 
or locked knee.  The September 1967 objective separation 
examination report included a notation that the veteran's 
lower extremities were normal.  

Post-service treatment records show treatment for variously 
diagnosed right knee problems.  For example, an April 2005 X-
ray report as to the veteran's right knee, related an 
impression of bipartite patella, old right proximal fibular 
fracture, and no radiographic signs of significant joint 
pathology.  

The veteran was afforded a VA orthopedic examination in 
November 2007.  It was noted that the veteran's claims file 
was reviewed.  There is no indication that any X-rays were 
taken as to the veteran's right knee at the time of the 
examination.  The examiner referred to an April 2005 X-ray 
report and stated that it showed a bipartite patella, healed 
fracture of the proximal "tibia", and no degenerative joint 
disease.  As to a discussion, the examiner indicated that the 
veteran's right knee diagnosis was a healed fracture of the 
proximal "tibia".  The examiner stated that there was no 
degenerative joint disease and that the veteran had a 
bipartite patella.  It was noted that the bipartite patella 
was a congenital condition.  The examiner commented that the 
veteran gave a history of degenerative joint disease of both 
knees and that such was inaccurate because he did not have 
degenerative joint disease of the right knee.  The examiner 
stated that the age of the proximal fibula fracture was old 
but not determinant as to how old.  The examiner provided the 
following unusually phrased opinion:  

Based on all the available information, 
there is no evidence that the veteran's 
right knee condition noted prior on pre-
induction examination.  There is no 
evidence that it was permanently 
aggravated during the military service.  
It is less likely as not that any current 
right knee condition is a result of the 
injury on 01/05/1967, helicopter.  

The Board observes that the November 2007 VA orthopedic 
examination report did not include an X-ray report as to the 
veteran's right knee.  Additionally, the examiner referred to 
a prior April 2005 X-ray report (noted above) that showed 
that the veteran had an old right proximal fibular fracture.  
The examiner, however, referred to a "tibia" fracture on at 
least two occasions in the examination report.  Further, the 
examiner specifically stated that the veteran did not have 
degenerative joint disease of the right knee.  The Board 
observes that there is a question as to whether such 
statement is correct.  A subsequent December 2007 VA 
treatment report related an assessment that included 
degenerative joint disease, right knee, (X-ray old fracture 
proximal of the fibula).  

The Board notes that at the January 2008 Board hearing, the 
veteran expressed complaints as to the November 2007 VA 
orthopedic examination.  The veteran specifically requested 
that he be afforded an additional VA examination.  Given the 
potential problems with the examination noted above, as well 
as the veteran's reported credible history of a right knee 
injury due to a helicopter crash, and the diagnosis of an old 
fibular fracture, the Board is of the view that an additional 
examination should be scheduled on remand.  

At the January 2008 Board hearing, the veteran also testified 
that he was told after the helicopter crash that they had him 
in the hospital on the daily report.  He stated that when he 
got back to the forward fire base, he did go down to the 
doctor who was in a tent.  He reported that the doctor told 
him to stay off the right knee for several missions.  The 
veteran stated that he was with the Headquarters Company 
Recon Platoon, 3rd Batallion, 12th Infantry, 4th Infantry 
Division.  He indicated that they were in the 1st Brigade and 
that the helicopter crash occurred on January 5, 1967.  

The Board observes that there is no indication in the record 
that an attempt has been made to obtain any relevant unit 
sick and morning reports, or daily reports, or other unit 
records for the period just after the January 1967 helicopter 
crash.  The Board finds that an attempt should be made to 
obtain any such additional records.  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all unit sick and morning reports (or 
daily reports) for January 1967 for the 
Headquarters Company Recon Platoon, 3rd 
Batallion, 12th Infantry, 4th Infantry 
Division.  The histories of the veteran's 
unit for the January 1967 period should 
also be obtained.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts to 
obtain such records would be futile.  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for right knee problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since December 2007 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination, by an examiner other than the 
examiner who conducted the November 2007 
VA orthopedic examination, to determine 
the nature and etiology of his claimed 
right knee disability.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current disabilities involving the 
right knee and neighboring bones.  All 
indicated tests and studies should be 
accomplished, including X-ray reports.  
Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
right knee disorder is related to any 
aspect of the veteran's period of service.  
The examiner should specifically indicate 
whether any current right knee or leg 
disability (to include any residual of a 
fracture of the right tibia or fibula) is 
related to any aspect of the veteran's 
period of service, including the veteran's 
reported right knee injury in a January 
1967 helicopter crash.  If the examiner 
finds that any diagnosed right knee 
condition existed prior to service, the 
examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a right knee disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

